Citation Nr: 0001481	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-27 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new evidence is material to reopen a claim for 
service connection for the cause of the veteran's death and, 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and son and appellant's niece


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 until 
December 1945.  The veteran died in March 1982.  The 
appellant is the widow of the veteran.  The veteran's awards 
and decorations included the Combat Infantryman Badge and the 
Purple Heart Medal.  The record reveals that the veteran was 
captured by the enemy, but that he escaped and returned to 
friendly forces two weeks later.

This appeal initially arose from a September 1995 rating 
decision of the St. Louis, Missouri, Regional Office (RO) 
that denied the appellant's claim that she had submitted new 
and material evidence to reopen her claim for service 
connection for the cause of the veteran's death.  In a 
decision dated in October 1997, the Board of Veterans' 
Appeals (Board) found that new and material evidence had not 
been submitted and denied the appellant's claim to reopen.  
The appellant appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court determined that the appellant had submitted new 
evidence.  The Court vacated the Board's October 1997 
decision and remanded the case to the Board for further 
adjudication.  [citation redacted].

Subsequent to the April 1999 decision by the Court, the 
appellant submitted additional evidence to the Board.  The 
appellant also submitted a waiver of review by the RO of the 
newly submitted evidence.  Accordingly, this evidence has 
been considered in the following decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. A May 1990 Board decision denied service connection for 
the cause of the veteran's death.

3.  The evidence received since the May 1990 decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The claim for service connection for the cause of the 
veteran's death is well grounded.

5.  The veteran died of cardiovascular disease which had its 
onset during service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the appellant's claim 
has been presented and the appellant's claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  Cardiovascular disease was incurred in service, and 
caused, or contributed substantially or materially to cause, 
the veteran's death.  38 U.S.C.A. §§ 5107, 1310 (West 1991); 
38 C.F.R. § 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopened Claim

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  The Board 
denied entitlement to service connection for the cause of the 
veteran's death in a May 1990 decision.  The Board determined 
that the veteran's service-connected anxiety disorder and his 
other service-connected disabilities did not cause or 
contribute substantially or materially to the veteran's death 
from a myocardial infarction as a result of cardiovascular 
disease.  The Board also determined that the veteran did not 
develop a cardiovascular disability as a result of service.

The evidence of record in May 1990 included the veteran's 
service medical records; VA medical records and examination 
reports; private medical records; a transcript of November 
1982 testimony of the appellant before a hearing officer; the 
veteran's death certificate; an August 1982 statement from 
Alden P. Sargent, M.D., and November 1988, and May 1989 
statements from John P. Sargent, M.D.

The service medical records indicate that the veteran had a 
blood pressure of 150/86 upon examination for entry to 
service, in November 1942.  A March 1945 record indicates 
that the veteran's blood pressure was 140/90.  

On initial VA examination subsequent to service in November 
1949, the veteran complained of a frequent sensation of 
pressure in the region of his heart at night when lying down.  
The veteran complained of sharp epigastric pain with no 
relation to food and of having a tight or constricted feeling 
around his heart when examined by VA in December 1954.  On VA 
hospitalization in February 1976 the veteran had a blood 
pressure of 160/94.

The veteran's death certificate indicates that the veteran 
died in March 1982 of an acute myocardial infarction due to 
arteriosclerotic cardiovascular disease.  An autopsy was not 
performed.  

At the time of the veteran's death service connection and a 
70 percent rating was in effect for psychoneurosis.  Service 
connection was also in effect for a prepyloric ulcer, rated 
20 percent disabling, and for a scar on the left leg, rated 
noncompensable.  He had a combined evaluation of 80 percent 
and was entitled to a total rating based on individual 
unemployability.  

In his August 1982 opinion, Dr. Alden P. Sargent noted that 
cardiac conditions are adversely affected by stress.  He 
stated that the veteran's service-connected nervous disorder 
should be considered a factor producing the stress that 
eventually contributed to his death.  In his May 1989 
opinion, Dr. John P. Sargent stated that the veteran's 
service related "nervous diathesis" was a significant and 
probably major factor leading to the veteran's death.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted since the May 1990 decision includes 
September 1994, May 1996, and November 1996 statements and 
attachments from Dr. John P. Sargent; an August 1996 opinion 
from a VA physician; a transcript of the appellant's hearing 
before a RO hearing officer in March 1997; and an October 
1999 statement from Craig N. Bash, M.D.  

In his May 1996 statement, Dr. Sargent pointed out that the 
veteran's records were replete with reports of chest pain 
from 1943 through 1982.  It was his professional opinion that 
the veteran's symptoms were very suggestive and very possibly 
the earliest manifestations of his heart condition, 
aggravated by post-traumatic stress disorder, which together 
subsequently lead to his premature death.  Dr. Sargent went 
on to note that while medical professionals at that time 
failed to properly diagnose the veteran's heart condition, 
there should be some allowance made for the fact that the 
medical diagnostic equipment used in the 1940's and 1950's 
was less adequate by today's standards.

The record contains an August 1996 opinion from a VA 
physician.  The VA physician stated that there is no 
connection between post-traumatic stress disorder (PTSD) and 
aggravation of coronary artery disease, but also stated that 
PTSD can cause stress which can increase the oxygen demand 
upon the heart.

In an October 1999 statement, Dr. Bash noted that he had 
reviewed the veteran's record and he gave a report of the 
veteran's medical history.  It was Dr. Bash's impression that 
the veteran's immediate cause of death was due to a 
myocardial infarction as a consequence of progressive 
arteriosclerotic cardiovascular disease which was exacerbated 
and accelerated both by excessive anxiety and post-traumatic 
stress disorder (because the veteran would not take his 
cardiac medications).  Dr. Bash opined that the veteran had 
cardiovascular disease in service which persisted until his 
death and was initially manifest by hypertension in service.  
Dr. Bash noted that he agreed with Dr. Sargent's opinion that 
the veteran's death was directly due to his heart condition, 
which was present during his service.  Finally, Dr. Bash 
stated that he disagreed with the August 1996 VA opinion 
because the physician apparently did not do a thorough review 
of the medical records. 

Since the "new" post May 1990 medical opinions from Dr. 
Sargent and Dr. Bash directly link the veteran's 
cardiovascular disease to service, this evidence is clearly 
probative of a nexus relationship between the cause of the 
veteran's death and service-related disability.  As such, it 
is significant and must be considered in order to fairly 
decide the merits of the claim.  Consequently, the veteran's 
claim must be reopened and considered on a de novo basis.  

II. De Novo Adjudication

The Board notes that the record does show that the veteran 
had measurements of elevated blood pressure during service.  
The Board further notes that two private physicians, one who 
examined the veteran while he was alive, and both who 
thoroughly examined the veteran's record, have stated that 
the veteran developed cardiovascular disease, which later 
resulted in his death, during service.  As such, there exists 
a plausible basis for the claim, and the claim is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  The competent 
clinical evidence of record which supports the appellant's 
claim is assigned a greater probative value than the August 
1996 opinion of a VA examiner, as such opinions reflect a 
more reasoned analysis based on review of all the evidence of 
record.  Consequently, the Board finds that the veteran's 
death from an acute myocardial infarction resulted from 
cardiovascular disease which first developed during service.  
Accordingly, the evidence supports the appellant's claim for 
service connection for the cause of the veteran's death.



ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is reopened, and the appeal to this 
extent is granted.

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, and the appeal to this 
extent is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

